PER CURIAM.
This is an appeal from the decision of the Trademark Trial and Appeal Board, abstracted at 168 USPQ 672 (1970), dismissing appellant’s opposition to the registration of DEE DEE DEB for “coats and suits for junior misses,” Application Serial No. 290,249 filed February 5, 1968. Appellant asserted that the mark so resembles its registered marks DEE CEE for “shirts, jackets, slacks, shorts, dungarees, and pajamas for men, women, and children,” Registration No. 791,077 issued June 15, 1965, and “DEE-CEE” for virtually the same goods, Registration No. 691,712 issued January 19, 1960, that there is a likelihood of confusion, mistake or deception within the meaning of § 2(d) of the Lánham Act, 15 U.S.C. § 1052(d).
The board concluded that when the marks DEE DEE DEB and DEE CEE are viewed in their entireties, the resemblance is not such as to reasonably lead to a likelihood of confusion. We agree with both the reasoning and conclusion of the board in this ease. The decision of the board is accordingly affirmed.
Affirmed.